  Case 15-31319         Doc 44     Filed 12/04/18 Entered 12/04/18 13:39:59              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-31319
         ZAKYAH SANAAALLAM RASUL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/14/2015.

         2) The plan was confirmed on 11/17/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/01/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/02/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-31319          Doc 44         Filed 12/04/18 Entered 12/04/18 13:39:59                     Desc Main
                                          Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                  $13,212.62
        Less amount refunded to debtor                                $75.45

NET RECEIPTS:                                                                                       $13,137.17


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                     $2,288.84
    Court Costs                                                                   $0.00
    Trustee Expenses & Compensation                                             $590.83
    Other                                                                       $310.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $3,189.67

Attorney fees paid and disclosed by debtor:                         $0.00


Scheduled Creditors:
Creditor                                           Claim         Claim            Claim       Principal       Int.
Name                                     Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE MEDICAL GROUP               Unsecured         340.00           NA              NA            0.00        0.00
AT & T WIRELESS                      Unsecured         190.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU       Unsecured      2,500.00       4,044.20        4,044.20           0.00        0.00
DISTRICT RECOVERY INC                Secured        2,135.00       2,135.00        2,135.00      1,759.32       95.53
DISTRICT RECOVERY INC                Unsecured      2,135.00            NA              NA            0.00        0.00
ER Medical Associates of Palos LTD   Unsecured         136.00           NA              NA            0.00        0.00
HARRIS & HARRIS                      Unsecured      1,156.00            NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE             Unsecured           1.00      2,001.87        2,001.87           0.00        0.00
LEASE FINANCE GROUP                  Unsecured      3,551.00            NA              NA            0.00        0.00
MARQUETTE NATIONAL BANK              Unsecured         923.00           NA              NA            0.00        0.00
MERCHANTS CREDIT GUIDE CO            Unsecured         646.00           NA              NA            0.00        0.00
MIDWEST DIAGNOSTIC PATHOLOGY         Unsecured          72.00           NA              NA            0.00        0.00
PALOS COMMUNITY HOSPITAL             Unsecured         447.00           NA              NA            0.00        0.00
PALOS COMMUNITY HOSPITAL             Unsecured      2,500.00            NA              NA            0.00        0.00
PENN CREDIT CORP                     Unsecured      1,090.00            NA              NA            0.00        0.00
Radiology and Nuclear Consultants    Unsecured          25.00           NA              NA            0.00        0.00
SANTANDER CONSUMER USA               Unsecured            NA            NA           501.99           0.00        0.00
SANTANDER CONSUMER USA               Secured       13,314.00     13,815.99        13,314.00      6,723.19    1,369.46
SCR LABORATORY PHY S C               Unsecured         154.00           NA              NA            0.00        0.00
ST IL TOLLWAY AUTHORITY              Unsecured         600.00           NA              NA            0.00        0.00
T MOBILE                             Unsecured         200.00           NA              NA            0.00        0.00
T MOBILE                             Unsecured         267.00           NA              NA            0.00        0.00
US DEPT OF EDUCATION                 Unsecured     39,502.00     39,830.20        39,830.20           0.00        0.00
VILLAGE OF CHICAGO RIDGE             Unsecured         100.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-31319         Doc 44      Filed 12/04/18 Entered 12/04/18 13:39:59                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $15,449.00          $8,482.51         $1,464.99
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $15,449.00          $8,482.51         $1,464.99

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $46,378.26                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $3,189.67
         Disbursements to Creditors                             $9,947.50

TOTAL DISBURSEMENTS :                                                                      $13,137.17


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
